Citation Nr: 0947808	
Decision Date: 12/17/09    Archive Date: 12/31/09	

DOCKET NO.  08-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

1.  Entitlement to service connection for arthritis of both 
hands, claimed as residual of cold injury during service. 

2.  Entitlement to service connection for residuals of cold 
injury to the hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from March 1951 to March 
1954.  He served overseas in Korea from May 1952 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Veteran's Motion for an Advance upon 
the Board's Docket was granted in November 2009.  This case 
was dealt with by the RO as two issues; hand cold injury 
residuals, and arthritis of the hands.  This was unnecessary 
issue splitting.  The only currently identified disability of 
the hands is arthritis, and the veteran claims arthritis is 
attributable to cold injury.  The single issue is that stated 
above.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although the Veteran was likely exposed to cold weather 
during overseas service in Korea, a preponderance of the 
competent medical evidence and opinions on file is against 
his claim that arthritis of the hands at present is 
attributable to cold injuries during service.  



CONCLUSIONS OF LAW

1.  Arthritis of the hands and is not attributable to cold 
injuries during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Residuals of cold injury to the hands were not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in March 2007, 
prior to the issuance of the rating decision now on appeal 
from May 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment and personnel records were 
collected.  Certain private treatment records were collected, 
the Veteran submitted a statement of a private physician, and 
the Veteran was provided a VA examination for cold injuries 
which included a review of the claims folder and request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.303, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed his original claim for service 
connection for cold injury residuals of the hands in November 
2006, at 76 years of age, 51 years after he was separated 
from service.  It has been his central contention throughout 
the appeal that he suffered cold injuries of both hands 
during combat service in Korea.  He argues that severe 
degenerative changes of the hands can only be attributable to 
cold injury during service.  

The service treatment records are entirely silent for any 
complaints, findings, treatment or a diagnosis for cold 
injuries of any kind.  The physical examination for 
separation from service in March 1954 notes that the upper 
extremities, skin, and neurological functions for the Veteran 
were normal.  There is no indication that the Veteran made 
any complaint of abnormality of his hands at the time he was 
examined for service separation.  Following service 
separation, there is an essential absence of any objective 
medical or other evidence which in any way shows or suggests 
that the Veteran had any form of continuity of symptoms of 
his hands for decades after service separation.  

The first possibly relevant objective medical evidence is 
included in a private treatment note of January 1995 which 
document four episodes of sudden onset of numbness and 
tingling in both arms, accompanied by profound weakness but 
not chest pain.  Here it was noted that the Veteran had had 
an extremely busy holidays "in moving the mail."  It was also 
noted that he did "alot of lifting and magazine 
transporting."  

A private X-ray study of the left hand in December 2001 noted 
significant degenerative changes, but no evidence of previous 
fracture.  

In October 2006, the Veteran's cardiologist wrote that the 
Veteran had significant arthritis in his hands and required 
reconstructive surgery on his right wrist at the Cleveland 
Clinic.  He wrote that the Veteran told him he served in 
Korea during extreme cold weather.  This doctor wrote that 
winter months there very cold and this exposure "certainly 
could be the reason why he has significant arthritis in his 
hands . . . ."  

In August 2007, the Veteran was provided a VA examination 
specifically for cold injuries.  The claims folder was made 
available and reviewed.  It was noted that the Veteran had a 
history of being a barber for some 23 years.  The 77-year-old 
Veteran reported that his hands had been frostbitten in Korea 
during the winter of 1952.  The Veteran reported that his 
hands were cold, painful and swollen.  He reported receiving 
no treatment at the time of the injury.  He denied any 
subsequent treatment other than using Tylenol and Advil.  
Examination revealed no symptoms consistent with Raynaud's 
phenomenon.  The Veteran denied hyperhidrosis and there was 
no chronic pain resembling causalgia or reflex sympathetic 
dystrophy.  The Veteran did describe occasional paresthesias 
several times weekly for brief periods.  He denied any 
recurrent fungal infections, there was no breakdown of skin, 
ulceration or frostbite scars noted.  There was no 
disturbance of nail growth, there was no skin cancer or 
chronic ulcers.  There was no edema, no color changes to the 
skin, no skin thickening or thinning and no excessive 
sweating.  

Examination also revealed the skin color of the hands to be 
normal with no edema or swelling.  There was no atrophy or 
moisture and the texture of the skin was normal.  There was 
normal hair growth and distribution and no evidence of fungus 
or other infection.  There were no scars and no missing nails 
or deformity of nails.  Neurological examination revealed no 
sensory deficits to monofilament and no vibratory sensation 
loss to the hands bilaterally.  Grip strength was firm and 
equal.  Capillary refill was brisk and less than two seconds 
bilaterally, radial brachial and ulnar pulses were 2 plus of 
4 and equal bilaterally.  X-ray studies of both hands 
revealed arthritis of both hands of "moderate" severity.  
The diagnosis from examination was arthritis of both hands.  
The examining physician discussed this case with another 
physician and wrote that it was less than likely that the 
Veteran's current arthritic condition of the hands was 
related to cold exposure during military service, and further 
provided that it was normal age progression.  A short time 
after this examination, the examiner again discussed this 
case with another physician and wrote an addendum that it was 
unlikely that the Veteran's arthritic hands resulted from 
cold injury which occurred over 50 years earlier.  This 
examination was signed by the examiner and acknowledged by a 
VA internist.  

The Board concludes that a clear preponderance of the 
evidence on file is against the veterans claim.  That the 
Veteran was likely exposed to cold weather during the winter 
of 1952 in Korea was conceded by the RO and is also conceded 
by the Board.  However, the question presented is not whether 
the Veteran was exposed to cold weather, but whether 
moderately severe bilateral degenerative arthritis of both 
hands is attributable to this exposure.  The Veteran 
submitted a statement of his private cardiologist who simply 
wrote that the Veteran told him that he was exposed to cold 
weather and that such exposure "certainly could be" the 
reason for his significant arthritis of the hands.  Nothing 
in this doctor's statement indicates that he reviewed the 
clinical record included in the claims folder.  Moreover, 
this physician did nothing more than make a conclusory 
statement of possibility, but included no discussion of the 
clinical history in this case, nor did he provide any 
discussion of findings usually associated with cold injuries.  

On the other hand, the VA examination provided the Veteran 
was specifically for cold injury.  It included a clinical 
review of the Veteran's entire claims folder, and the 
examiner discussed this case with another physician.  In 
conducting a current examination, it is certainly noteworthy 
that there were simply no findings upon examination which are 
considered to be consistent with previous cold injury.  That 
is, there were no symptoms consistent with Raynaud's 
phenomenon, no hyperhidrosis, no recurrent fungal infection 
or skin breakdown or ulceration or thickening or thinning of 
skin, or disturbance or abnormal nail growth and no scars 
from earlier frostbite.  There was normal hair growth and 
distribution on both hands.  Neurological examination was 
also normal with no sensory deficits and grip strength was 
firm and equal.  Capillary refill was brisk and less than two 
seconds.  After discussing this case with another physician, 
the VA examiner concluded that the Veteran's bilateral hand 
arthritis was more likely than not related to normal age 
progression and not to cold exposure during service.  The 
Board finds this VA examination for cold injuries with 
complete record review to be much more probative than the 
simple conclusory statement submitted by the Veteran's 
cardiologist which did nothing more than state, based purely 
on the Veteran's own reported history, that exposure to cold 
could be the reason for his arthritis of the hands.  

Again, there is simply no complaint, finding, treatment or 
diagnosis for frostbite or freezing of the hands at any time 
during service.  The Veteran's skin, upper extremities and 
neurological systems were noted to be normal on examination 
in 1954.  There is no objective evidence of any continuity of 
symptoms involving the hands for decades following service 
separation.  It is somewhat noteworthy that in 1995, over 
40 years after the Veteran was separated from service, there 
was noted to have been four recent episodes of numbness and 
tingling of both arms and this treatment note included 
comments that the Veteran had an extremely busy holiday in 
moving mail and doing a lot of lifting and magazine 
transporting.  Additionally, the Veteran reported some 
23 years' employment as a barber, and a barber clearly must 
use both hands in detailed, repetitive, continuous motions on 
a daily basis to perform his job.  


ORDER

Entitlement to service connection for arthritis of both 
hands, claimed as residual of cold injury during service, is 
denied.  

Entitlement to service connection for residuals of cold 
injury to the hands is denied. 

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


